DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2020/0066680) in view of Lin (U.S. PGPub 2019/0067157).
Regarding claim 1, Li teaches a semiconductor package (Fig. 4) comprising: a lateral heat spreader over a package substrate ([0022], 200; [0035], 206); a first die over the LHS and the package substrate ([0029], 202), wherein the first die has a first region and a second region, and wherein the first and second regions are on a bottom surface of the first die (Figs. 2-3, first region is where the die overlaps the LHS 200; second region comprises the rest of the die); an integrated heat spreader over the first die, the LHS, and the package substrate, wherein the IHS includes a lid and a plurality of legs, and wherein the LHS thermally couples the first region of the first die to the plurality of legs of the IHS (Figs. 2-4, 216, [0032]-[0033]).
Li does not explicitly teach a plurality of second dies over the first die and an IHS over the plurality of second dies. 
Lin teaches a semiconductor package (Fig. 14) comprising a first die over a package substrate (202, [0050]-[0051]); a plurality of second dies over the first die (70A, 70B, [0024]-[0025]); and an integrated heat spreader including a lid and a plurality of legs over the plurality of second dies, first die, and package substrate (208, [0055]-[0056]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Li such that the device comprises a plurality of second dies over the first die and an IHS over the plurality of second dies for the purpose of including the horizontal thermal path of Li to the package of Lin, requiring improved heat dissipation (Li [0037], Lin [0003])
Regarding claim 2, the combination of Li and Lin teaches wherein the LHS laterally extends from below the first region of the first die to below the plurality of legs of the IHS (Li, Fig. 4). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Lin for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Li and Lin teaches wherein the LHS is comprised of a graphene sheet (Li, [0022]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Lin for the reasons set forth in the rejection of claim 1. 
Regarding claim 4, the combination of Li and Lin teaches wherein the LHS has a thickness of approximately 15 um to 500 um (Li, [0025]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Lin for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Li and Lin teaches wherein the LHS has a top surface substantially parallel to the bottom surface of the first die and a top surface of the package substrate (Li, Fig. 4). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Lin for the reasons set forth in the rejection of claim 1. 
Regarding claim 6, the combination of Li and Lin teaches wherein the second region of the first die includes a plurality of conductive pads, wherein the plurality of conductive pads of the second region of the first die are conductively coupled to the top surface of the package substrate with a plurality of first solder balls, and wherein the plurality of second dies are conductively coupled to a top surface of the first die with a plurality of second solder balls (Li, Fig. 4, 222, [0029], contacts of IC chip; Lin, 110, 106, [0034], [0037]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Lin for the reasons set forth in the rejection of claim 1. 
Regarding claim 10, the combination of Li and Lin teaches wherein the bottom surface of the first die further includes one or more first regions and one or more second regions, and wherein the one or more first regions are positioned adjacent to the one or more second regions to implement one or more patterns on the bottom surface of the first die (Li, Figs. 2-3, [0022]-[0023]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li and Lin for the reasons set forth in the rejection of claim 1.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2020/0066680) in view of Lin (U.S. PGPub 2019/0067157) and Yoo (U.S. PGPub 2021/0090969).
Regarding claim 7, the combination of Li and Lin comprises a sealant on the top surface of the package substrate, wherein the sealant is directly between the top surface of the package substrate and a bottom surface of the LHS (Li, [0030], conductive adhesive between LHS and package substrate 208); an encapsulation layer over the top surface of the first die, wherein the encapsulation layer surrounds the plurality of second dies and the plurality of second solder balls (Lin, [0036]); a thermal interface material (TIM) over the encapsulation layer and the plurality of second dies, wherein the TIM is directly between the lid of the IHS and the encapsulation layer and the plurality of second dies, and wherein the TIM thermally couples top surfaces of the plurality of second dies to a bottom surface of the lid of the IHS (Lin, [0056], 212; Li, [0028], 212); an underfill layer coupled between the second region of the first die and the top surface of the package substrate, wherein the underfill layer surrounds the plurality of conductive pads and the plurality of first solder balls that are coupled to the second region of the first die, and wherein the underfill layer is surrounded by the LHS and the sealant (Li, Fig. 4, 210, [0031])
Li and Lin do not explicitly teach a thermal conductive material on the top surface of the LHS, wherein the thermal conductive material thermally couples the LHS to the first region of the first die and to the plurality of legs of the IHS, and wherein the underfill layer is surrounded by the thermal conductive material.
Yoo teaches a lateral heat spreader over the substrate (202, 210, Fig. 2A, [0022]) and a thermal conductive material on the top surface of the LHS, wherein the thermal conductive material thermally couples the LHS to an interposer over the LHS and substrate (211, [0022]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yoo with Li and Lin such that the package comprises a thermal conductive material on the top surface of the LHS, wherein the thermal conductive material thermally couples the LHS to the first region of the first die and to the plurality of legs of the IHS, and wherein the underfill layer is surrounded by the thermal conductive material for the purpose of encapsulating and affixing the IHS relative to the vertically adjacent structure (Yoo, [0022]). 
Regarding claim 8, the combination of Li, Lin, and Yoo teaches wherein the thermal conductive material has a first portion and a second portion, wherein the first portion is directly between the first region of the first die and the top surface of the LHS, wherein the second portion is directly between the top surface of the LHS and a plurality of bottom surfaces of the plurality of legs of the IHS, and wherein the top surface of the LHS has one or more exposed portions that are not directly coupled to the thermal conductive material (Li, 220, [0032]; Yoo, 211, [0022]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Lin, and Yoo for the reasons set forth in the rejection of claim 7.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2020/0066680) in view of Lin (U.S. PGPub 2019/0067157), Yoo (U.S. PGPub 2021/0090969) and Alhayed (U.S. PGPub 2013/0105962).
Regarding claim 9, the combination of Li, Lin, and Yoo teaches wherein the thermal conductive material is comprised of an adhesive (Li, 220, [0032]; Yoo, 211, [0022]) but does not explicitly teach wherein the thermal conductive material is comprised of a high conductivity adhesive or a high conductivity TIM.
Alhayed teaches wherein a thermal conductive adhesive used to bond a die to a heat spreader is a high thermal conductivity adhesive ([0022]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Alhayed with Li, Lin, and Yoo such that the thermal conductive adhesive is a high thermal conductivity adhesive for the purpose of choosing an appropriate adhesive known in the art for heat dissipation ([0019]).
Claims 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. PGPub 2012/0063095) in view of Hsieh (U.S. PGPub 2014/0015106).
Regarding claim 11, Sinha teaches a package substrate (Fig. 3, [0019]), a lateral heat spreader over the package substrate (150, [0023]); a first die over the package substrate, wherein the first die has a first region and a second region, and wherein the first and second regions are on a bottom surface of the first die (110, [0031], Figs. 2A-2B, [0025]-[0028]); a second die over the first die (Fig. 3, 310, [0032]); and an IHS over the plurality of second dies, the first die, the LHS, and the package substrate, wherein the IHS includes a lid and a plurality of legs (Fig. 3, 300, [0031]).
Sinha does not explicitly teach a plurality of second dies over the first die, wherein the package substrate has a plurality of thermal vias, and wherein the LHS thermally couples the first region of the first die to the plurality of thermal vias of the package substrate.
Hsieh teaches a semiconductor package comprising a package substrate having a plurality of thermal vias (Fig. 1A, 112, [0011]-[0014]), a first die over the package substrate, coupled to the thermal vias (121, [0013]), and a plurality of second dies over the first substrate (119, [0016]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Li such that the package substrate comprises a plurality of second dies over the first die, wherein the package substrate has a plurality of thermal vias, and wherein the LHS thermally couples the first region of the first die to the plurality of thermal vias of the package substrate for the purpose of providing increased heat transfer (Hsieh, [0013] and increased heat distribution paths (Sinha, [0023]).
Regarding claim 12, the combination of Sinha and Hsieh teaches wherein the LHS laterally laterally extends from below the plurality of first regions of the first die to above the plurality of thermal vias of the package substrate (Hsieh, [0014], Sinha, Figs. 2A-2B, 3). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Sinha and Hsieh for the reasons set forth in the rejection of claim 11.
Regarding claim 15, the combination of Sinha and Hsieh teaches wherein the LHS has a top surface substantially parallel to the bottom surface of the first die and a top surface of the package substrate (Sinha, Fig. 3). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Sinha and Hsieh for the reasons set forth in the rejection of claim 11. 
Regarding claim 16, the combination of Sinha and Hsieh teaches wherein the second region of the first die includes a plurality of conductive pads, wherein the plurality of conductive pads of the second region of the first die are conductively coupled to the top surface of the package substrate with a plurality of first solder balls (Sinha, Fig. 3, 115 [0031], Figs. 2A-2B, [0026]-[0028]) and wherein the plurality of second dies are conductively coupled to a top surface of the first die with a plurality of second solder balls (Sinha, Fig. 3, 315, [0032]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Sinha and Hsieh for the reasons set forth in the rejection of claim 11.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. PGPub 2012/0063095) in view of Hsieh (U.S. PGPub 2014/0015106) and Li (U.S. PGPub 2020/0066680).
Regarding claim 13, the combination of Sinha and Hsieh does not explicitly teach wherein the LHS is comprised of a graphene sheet, a heat pipe, or a vapor chamber. Sinha teaches wherein the LHS is comprised of a metal or a non-metal such as carbon fibers ([0026]).
Li teaches a semiconductor package (Fig. 4) comprising a lateral heat spreader over a package substrate ([0022], 200; [0035], 206) and a first die over the LHS and the package substrate ([0029], 202), wherein the LHS is comprised of a graphene sheet ([0022]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Li with Sinha and Hsieh such that the LHS is comprised of a graphene sheet for the purpose of choosing a material for the lateral heat spreader of Sinha with high lateral conductivity (Sinha, [0022]). 
Regarding claim 14, the combination of Sinha and Hsieh does not explicitly teach a thickness of the LHS. 
Li teaches a semiconductor package (Fig. 4) comprising a lateral heat spreader over a package substrate ([0022], 200; [0035], 206) and a first die over the LHS and the package substrate ([0029], 202), wherein the LHS is 15-500 um in thickness ([0024]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Li with Sinha and Hsieh such that the LHS has a thickness of approximately 20 um to 300 um for the purpose of choosing an appropriate thickness for the lateral heat spreader of Sinha.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. PGPub 2012/0063095) in view of Hsieh (U.S. PGPub 2014/0015106) and Lin (U.S. PGPub 2019/0067157).
Regarding claim 17, the combination of Sinha and Hsieh teaches a thermal conductive material over the LHS and the package substrate, wherein the first portion is on the top surface of the LHS, wherein the second portion is on the top surface of the package substrate and top surfaces of the plurality of thermal vias of the package substrate, and wherein the thermal conductive material thermally couples the LHS to the first region of the first die and to the plurality of thermal vias of the package substrate (Sinha, [0031], 117, claim 20); a thermal interface material over the encapsulation layer and the plurality of second dies, wherein the TIM thermally couples top surfaces of the plurality of second dies to a bottom surface of the lid of the IHS (Sinha, 212, [0033]); an underfill layer between the second region of the first die and the top surface of the package substrate, wherein the underfill layer surrounds the plurality of conductive pads and the plurality of first solder balls that are coupled to the second region of the first die, and wherein the underfill layer is surrounded by the thermal conductive material and the LHS (Sinha, [0031], 117, claim 20).
Sinha and Hsieh do not explicitly teach a sealant on the top surface of the package substrate, wherein the sealant is directly between the top surface of the package substrate and a plurality of bottom surfaces of the plurality of legs of the IHS, and wherein the sealant couples the top surface of the package substrate to the plurality of bottom surfaces of the plurality of legs of the IHS; and an encapsulation layer over the top surface of the first die, wherein the encapsulation layer surrounds the plurality of second dies and the plurality of second solder balls.
Lin teaches a semiconductor package (Fig. 14) comprising a first die over a package substrate (202, [0050]-[0051]); a plurality of second dies over the first die (70A, 70B, [0024]-[0025]), an integrated heat spreader including a lid and a plurality of legs over the plurality of second dies, first die, and package substrate (208, [0055]-[0056]), and a sealant on the top surface of the package substrate, directly between the top surface of the package substrate and a plurality of bottom surfaces of the plurality of legs of the IHS (210, [0056]); and an encapsulation layer over the top surface of the first die, wherein the encapsulation layer surrounds the plurality of second dies and the plurality of second solder balls (108, [0036])
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Sinha and Hsieh such that the package comprises a sealant on the top surface of the package substrate, wherein the sealant is directly between the top surface of the package substrate and a plurality of bottom surfaces of the plurality of legs of the IHS, and wherein the sealant couples the top surface of the package substrate to the plurality of bottom surfaces of the plurality of legs of the IHS; and an encapsulation layer over the top surface of the first die, wherein the encapsulation layer surrounds the plurality of second dies and the plurality of second solder balls for the purpose of adhering the IHS and encapsulating the second dies (Lin, [0056], [0036]).
Regarding claim 18, the combination of Sinha, Hsieh, and Lin teaches wherein the first portion of the thermal conductive material is directly between the first region of the first die and the top surface of the LHS, wherein the second portion of the thermal conductive material is directly between a bottom surface of the LHS and the top surfaces of the package substrate and the plurality of thermal vias, and wherein the top surface of the LHS has one or more exposed portions that are not directly coupled to the thermal conductive material (Sinha, Fig. 3, 117). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Sinha, Hsieh, and Lin for the reasons set forth in the rejection of claim 17.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. PGPub 2012/0063095) in view of Hsieh (U.S. PGPub 2014/0015106), Lin (U.S. PGPub 2019/0067157), and Alhayed (U.S. PGPub 2013/0105962).
Regarding claim 19, the combination of Sinha, Hsieh, and Lin does not explicitly teach wherein the thermal conductive material is comprised of a high conductivity adhesive or a high conductivity TIM.
Alhayed teaches wherein a thermal conductive adhesive used to bond a die to a heat spreader is a high thermal conductivity adhesive ([0022]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Alhayed with Sinha, Hsieh, and Lin such that the thermal conductive material is a high thermal conductivity adhesive for the purpose of choosing an appropriate adhesive known in the art for heat dissipation (Alhayed, [0019]) for affixing the chip (Sinha, [0034], Alhayed, [0022]). 
Regarding claim 20, the combination of Sinha, Hsieh, Lin, and Alhayed teaches wherein the bottom surface of the first die further includes one or more first regions and one or more second regions, and wherein the one or more first regions are positioned adjacent to the one or more second regions to implement one or more patterns on the bottom surface of the first die (Shieh, Figs. 2A-2B, 3, [0028]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Sinha, Hsieh, Lin, and Alhayed for the reasons set forth in the rejection of claims 11 and 17.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. PGPub 2012/0063095) in view of Hsieh (U.S. PGPub 2014/0015106) and Li (U.S. PGPub 2020/0066680).
Regarding claim 21, Sinha teaches a package substrate (Fig. 3, [0019]), a lateral heat spreader over the plurality of thermal vias and the package substrate (150, [0023]); a first die over the package substrate and LHS, wherein the first die has a first region and a second region, and wherein the first and second regions are on a bottom surface of the first die (110, [0031], Figs. 2A-2B, [0025]-[0028]); a second die over the first die (Fig. 3, 310, [0032]); and an IHS over the plurality of second dies, the first die, the LHS, and the package substrate, wherein the IHS includes a lid and a plurality of legs (Fig. 3, 300, [0031]) and the LHS thermally couples the plurality of first regions to the plurality of legs of the IHS (Fig. 3). 
Sinha does not explicitly teach a plurality of second dies over the first die, wherein the package substrate has a plurality of thermal vias and a cooling solution, and wherein the LHS thermally couples the first region of the first die to the plurality of thermal vias of the package substrate. Sinha further does not explicitly teach a plurality of first dies and corresponding LHSs.
Hsieh teaches a semiconductor package comprising a package substrate having a plurality of thermal vias (Fig. 1A, 112, [0011]-[0014]) and a cooling solution (128, [0028]), a first die over the package substrate, coupled to the thermal vias (121, [0013]), and a plurality of second dies over the first substrate (119, [0016]).
Li teaches a semiconductor package (Fig. 4) comprising a package substrate ([0035], 206), a plurality of first dies over a plurality of corresponding LHSs over the package substrate ([0029], 202; [0022], 200; [0064] multiple processors 200 and multiple LHSs 200).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Li with Sinha and Hsieh such that the package substrate comprises a plurality of second dies over the first die, wherein the package substrate has a plurality of thermal vias and a cooling solution, wherein the LHS thermally couples the first region of the first die to the plurality of thermal vias of the package substrate, and wherein there are a plurality of first dies, and corresponding LHSs as claimed, for the purpose of providing increased heat transfer (Hsieh, [0013] and increased heat distribution paths (Sinha, [0023]) for multiple processors (Li, [0064]). 
Regarding claim 22, the combination of Sinha, Hsieh, and Li teaches wherein, when the plurality of LHSs are coupled to the plurality of thermal vias, the plurality of thermal vias further couple the plurality of LHSs to the cooling solution (Hsieh, Fig. 1A, [0025]-[0026]) and wherein the plurality of LHSs are comprised of a plurality of graphene sheets (Li, [0022]) wherein the plurality of LHSs include a first LHS and a second LHS, wherein the first LHS laterally extends from below the plurality of first regions of the plurality of first dies to below the plurality of legs of the IHS, wherein the second LHS laterally extends from below the plurality of first regions of the plurality of first dies to above the plurality of thermal vias of the package substrate (Hsieh, [0014], Sinha, Figs. 2A-2B, 3) wherein the plurality of LHSs have a thickness of approximately 20 um to 300 um (Li, [0025], 15-500 um; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05) and wherein the plurality of LHSs have top surfaces substantially parallel to the bottom surfaces of the plurality of first dies and a top surface of the package substrate (Sinha, Fig. 3). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Sinha, Hsieh, and Li for the reasons set forth in the rejection of claim 21 and for the purpose of choosing an appropriate material and thickness for the lateral heat spreader of Sinha.
Regarding claim 23, the combination of Sinha, Hsieh, and Li teaches wherein, the plurality of second regions of the plurality of first dies includes a plurality of conductive pads, wherein the plurality of conductive pads of the plurality of second regions of the plurality of first dies are conductively coupled to the top surface of the package substrate with a plurality of first solder balls, and wherein the plurality of second dies are conductively coupled to top surfaces of the plurality of first dies with a plurality of second solder balls (Sinha, Fig. 3, 115 [0031], Figs. 2A-2B, [0026]-[0028], Fig. 3, 315, [0032]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Sinha, Hsieh, and Li for the reasons set forth in the rejection of claim 21.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. PGPub 2012/0063095) in view of Hsieh (U.S. PGPub 2014/0015106), Li (U.S. PGPub 2020/0066680), and Lin (U.S. PGPub 2019/0067157).
Regarding claim 24, the combination of Sinha, Hsieh, and Li teaches a sealant on the top surface of the package substrate, wherein the sealant couples the plurality of legs of the IHS to the package substrate (Li, [0030], conductive adhesive between LHS and package substrate 208); a thermal conductive material over the plurality of LHSs and the package substrate, wherein the thermal conductive material thermally couples the first LHS to the plurality of legs of the IHS, and wherein the thermal conductive material thermally couples the second LHS to the plurality of thermal vias of the package substrate (Sinha, Fig. 3, [0031], 117, claim 20; Li, Fig. 4; Hsieh, Fig. 1A, [0013]-[0024]); a thermal interface material over the encapsulation layer and the plurality of second dies, wherein the TIM is directly between the lid of the IHS and the plurality of second dies; and thermally couples top surfaces of the plurality of second dies to a bottom surface of the lid of the IHS (Sinha, 212, [0033]); an underfill layer between the plurality of second regions of the plurality of first dies and the top surface of the package substrate, wherein the underfill layer surrounds the plurality of conductive pads and the plurality of first solder balls that are coupled to the plurality of second regions of the plurality of first dies, and wherein the underfill layer is surrounded by the thermal conductive material and the LHS (Sinha, [0031], 117, claim 20).
Sinha and Hsieh do not explicitly teach an encapsulation layer over the top surfaces of the plurality of first dies, wherein the encapsulation layer surrounds the plurality of second dies and the plurality of second solder balls and wherein the TIM is directly between the lid of the IHS and the encapsulation layer.
Lin teaches a semiconductor package (Fig. 14) comprising a first die over a package substrate (202, [0050]-[0051]); a plurality of second dies over the first die (70A, 70B, [0024]-[0025]), an integrated heat spreader including a lid and a plurality of legs over the plurality of second dies, first die, and package substrate (208, [0055]-[0056]), and an encapsulation layer over the top surface of the first die, wherein the encapsulation layer surrounds the plurality of second dies and the plurality of second solder balls (108, [0036]) and a TIM directly between the lid of the IHS, the plurality of second dies, and the encapsulation layer (Fig. 14, [0056], 212). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Sinha and Hsieh such that the package comprises an encapsulation layer over the top surfaces of the plurality of first dies, wherein the encapsulation layer surrounds the plurality of second dies and the plurality of second solder balls and wherein the TIM is directly between the lid of the IHS and the encapsulation layer for the purpose of encapsulating the second dies (Lin, [0056], [0036]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. PGPub 2012/0063095) in view of Hsieh (U.S. PGPub 2014/0015106), Li (U.S. PGPub 2020/0066680), Lin (U.S. PGPub 2019/0067157), and Alhayed (U.S. PGPub 2013/0105962).
Regarding claim 25, the combination of Sinha, Hsieh, Li, and Lin teaches wherein the top surface of the plurality of LHSs have one or more exposed portions not directly coupled to the thermal conductive material (Shieh, Fig. 3) and wherein the plurality of first regions are positioned adjacent to the plurality of second regions to implement one or more patterns on the bottom surfaces of the plurality of first dies (Shieh, Figs. 2A-2B). 
Sinha, Hsieh, Li, and Lin do not explicitly teach wherein the thermal conductive material is comprised of a high conductivity adhesive or a high conductivity TIM. 
Alhayed teaches wherein a thermal conductive adhesive used to bond a die to a heat spreader is a high thermal conductivity adhesive ([0022]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Alhayed with Sinha, Hsieh, Li, and Lin such that the thermal conductive material is a high thermal conductivity adhesive for the purpose of choosing an appropriate adhesive known in the art for heat dissipation (Alhayed, [0019]) for affixing the chip (Sinha, [0034], Alhayed, [0022]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALIA SABUR/       Primary Examiner, Art Unit 2812